Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on January 11, 2022 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
Claims 36, 37, 39-42 and 48-61 are currently pending. Claims 36 and 39 have been amended by Applicants’ amendment filed 01-11-2022. Claim 38 has been canceled by Applicants’ amendment filed 01-11-2022. No claims have been added by Applicants’ amendment filed 01-11-2022.

Applicant's election of Group II, claims 36-42, directed to a plurality of vesicles; and the election of Species with traverse as follows:
Species (B): wherein the species of multiblock copolymer is amphiphilic (claim 37), in the reply filed on June 12, 2020 was previously acknowledged.  

Applicant's Supplemental election of Species with traverse is as follows:
Species (C): wherein the of degradable polymer is poly(normal-butyl acrylate)-poly(acrylic acid)  (this species election is rendered moot due to Applicant’s election of amphiphilic in claim 37, in the reply filed 06-12-2020) (claim 48), 
Species (D): wherein the library of polynucleotides comprise DNA (claim 49),

Species (F): wherein the species of cell is an immune cell (claim 56), in the reply filed on September 24, 2020 was previously acknowledged.  

Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election of invention has been treated as an election without traverse (MPEP 
§ 818.03(a)).

Claims 40, 41, 48, 50-52, 54, 55, 58 and 59 were previously withdrawn, and claim 61 is newly withdrawn, from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim.
The restriction requirement was deemed proper and was made FINAL.

The claims are examined insofar as they read on the elected species.

Therefore, claims 36, 37, 39, 42, 49, 53, 56, 57 and 60 are under consideration to which the following grounds of rejection are applicable. 

Priority
The present application filed October 11, 2019 is a CON of US Patent Application No. 
15/785,135, filed October 16, 2017 (now abandoned), which is a CON of US Patent Application No. 
13/967,018, filed August 14, 2013 (now abandoned), which is a CON of US Patent Application No. 12/993,205, filed March 16, 2011 (now abandoned), which is a 35 U.S.C. 371 national stage filing of International Application No. PCT/US2009/003389, filed on June 4, 2009, which claims the benefit of US Provisional Patent Application 61/059,163, filed on June 5, 2008.

Information Disclosure Statement


Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed January 11, 2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Claim Rejections - 35 USC § 102
The rejection of claims 36-39, 42, 49, 53 and 60 is withdrawn under 35 U.S.C. 102(b) as being anticipated by Weitz et al. (International Patent Application WO2006096571, published September 14, 2006) OCED SIDS (UNEP Publications, 2002, 1-10).
Weitz et al. do not specifically exemplify vesicles comprising 105 polynucleotides.
In view of the withdrawn rejection, Applicants arguments are rendered moot.


Maintained Objections/Rejections
Claim Interpretation: The term a “plurality of vesicles” in claim 36 is interpreted to refer to two or more of any single type of vesicle (e.g., a plurality of small aqueous sacs, polymersomes, colloidosomes, cells, cellular vesicles, blisters, emulsions, cavities, etc.); to refer to two or more of a mixture of different individual types of vesicles (e.g., a mixture of small fluid sacs, polymersomes, colloidosomes, cells, cellular vesicles, blisters, emulsions, cavities, etc.); and/or to refer to two or more of any mixture of vesicles within a single larger vesicle (e.g., multiple droplets within an outer droplet, a water-in-oil-in-water emulsion, a plurality of polymersomes within a single polymersome; a plurality of small cavities within a large cavity such as the wells of a well plate; a plurality of cells within a tissue, organ or body; a plurality of vesicles within a single cell, etc.).


Claim Rejections - 35 USC § 103
(1)	The rejection of claims 36-39, 42, 49, 53, 56, 57 and 60 is maintained under 35 U.S.C. 103(a) as being unpatentable over Weitz et al. (International Patent Application WO2006096571, published September 14, 2006) in view of Hardy (US Patent Application Publication No. 20080311045, published December 18, 2008; effective filing date June 6, 2007) as evidenced by OCED SIDS (UNEP Publications, 2002, 1-10).
 Regarding claims 36, 37, 39, 42, 49, 53 and 60, Weitz et al. teach that a specific shell material can be chosen to dissolve, rupture, or otherwise release its contents under certain conditions, such that if a polymersome contains a drug, the shell components can be chosen to dissolve under certain physiological conditions (e.g., pH, temperature, osmotic strength) allowing the drug to be selectively released (interpreted as configured to degrade upon exposure to a condition; a first set of vesicles comprising polynucleotides; interpreting vesicles having released the contents to be a second set of vesicles not comprising polynucleotides; and encompassing a ratio of at least 3:1, claim 36) (pg. 22, lines 16-20). Weitz et al. teach a method of packaging a species by suspending a species in a first fluid, flowing the first fluid in a stream surrounded by a second fluid stream, the second fluid being substantially immiscible in the first fluid (interpreted as a first set of vesicles comprising a given polynucleotide), introducing a third fluid stream that surrounds the second fluid stream (interpreting the third stream to form a second set of vesicles that do not contain any polynucleotide), and forming multiple droplets of the first fluid wherein the droplets contain at least one species (interpreting the first fluid surrounded by the second fluid as a first set of vesicles comprising polynucleotides; interpreting the third fluid surrounding the second fluid to comprise the second set of vesicles; encompassing 105 polynucleotides; and encompassing a ratio of at least 3:1, claim 36) (pg. 3, lines 7-12). Weitz et al. teach polymeric vesicles, or polymersomes (interpreted as a polymersome), are of interest for the encapsulation and delivery of active ingredients, wherein they offer enhanced stability and lower tune properties such as membrane thickness, surface functionality and degradation kinetics (interpreted as polymersomes; degradable; and aqueous core and not a liposome, claim 36a) (pg. 38, lines 29-32; and pg. 39, line 1). Weitz et al. teach that an emulsion can contain droplets containing smaller droplets therein, where at least some of the smaller droplets contain even smaller droplets therein, etc., such that multiple emulsions can be useful for encapsulating a species such as pharmaceutical agents, cells, chemicals, or the like, wherein one or more droplets can change form to become solidified to form a microcapsule, a liposome, a polymersome, or a colloidosome; that multiple emulsions can be tailored to include one, two, three or more inner droplets within a single outer droplet; and that other species can be stored and/or delivered including nucleic acids such as DNA, proteins, peptides, or enzymes (interpreted as a plurality of vesicles; library of polynucleotides; comprising a cell; DNA; ratio of the first set to the second set at least 3:1; ratio of first set to third set is at least 4:3; and cells further comprising an enzyme, claims 36b, 36c, 39, 42, 49 and 53) (pg. 6, lines 12-20 and 29-30). Weitz et al. teach that greater than 50% of the droplets contain one cell; greater than 90% of the droplets contain one cell; and wherein greater than 50% of the droplets formed contain the same number of cells (interpreted a first set of vesicles comprising polynucleotides; a second set of vesicles that do not comprise polynucleotides; and ratio of at least 3:1, claim 36) (pg. 54, claims 45-47). Weitz et al. teach multiple emulsions including water-in-oil-in water emulsions (interpreted as a vesicle; aqueous core and not a liposome; a first set of vesicles; and a second set of vesicles, claim 36a and 36c) (pg. 1, lines 20-21). Weitz et al. teach that a consistent size and/or number of outer droplets to inner droplets (or other such ratios) can be produced; and the droplet diameter, outer droplet thickness, and the total number of inner droplets per outer droplet can be controlled (interpreted as encompassing ratios of 3:1 and 4:3, claims 36b and 42) (pg. 7, lines 5-7; and pg. 10, lines 19-20). Weitz et al. teach that species can be present within any fluid within the droplet, wherein species can include DNA, RNA, proteins, and cells (interpreted as polynucleotides); that cells, for example, can be suspended in a fluid multiple emulsion, or contained in a polymersome (interpreting cells as comprising 105 polynucleotides; and as further comprising a polymersome), wherein the inner fluid can be an aqueous buffer solution (interpreted as an aqueous core; and a set of vesicles not comprising any polydisperity and size of the droplets can be narrowly controlled, emulsions can be formed that include a specific number of species or particles per droplet, wherein a single droplet can contain 1, 2, 3, 4, or more species (interpreted as encompassing 105 polynucleotides; an aqueous core; and set of vesicles not comprising any polynucleotide, claim 1b and 1c) (pg. 21, lines 25-32; and pg. 22, lines 1-2). Weitz et al. teach the formation of 1000 or more droplets of inner fluid can be formed within a droplet of middle fluid; and the production of large quantities of multiple emulsion products such as polymersomes or colloidosomes can be facilitated by the parallel use of multiple devices, wherein a relatively large number of devices can be used in parallel such as, for example, at least about 1000 devices or more can be operated in parallel (interpreted as encompassing a library of more than 105 different polynucleotides) (pg. 12, lines 19-20; and pg. 16, 7-10). Weitz et al. teach a method of packaging a species, comprising; suspending a species in a first fluid (interpreted as a first set comprising a polynucleotide), flowing the first fluid in a stream surrounded by a second fluid in a stream, the second fluid being substantially immiscible with the first fluid (interpreted as a second set that do not comprise the polynucleotide), introducing a third fluid stream that surrounds the second fluid stream, and forming multiple droplets of the first fluid wherein the droplets contain at least one species (interpreted as encompassing a library of more than 105 different polynucleotides; a first set of vesicles; a second set of vesicles; first set contains polynucleotides; second set does not contain polynucleotides; a third set of vesicles; and ratio of first set to third set is at least 4:3, claims 36b, 36c and 42) (pg. 3, lines 7-10). Weitz et al. teach that the method of forming multiple emulsions containing amphiphilic species, such as polymer vesicles or “polymersomes”, involves the removal of a portion of the middle fluid after the formation of a multiple emulsion, wherein a component of the middle fluid, such as a solvent or carrier, can be removed from the fluid, in part or in whole, through evaporation or diffusion, wherein the middle fluid comprises a solvent system used as a carrier, and a dissolved or suspended polymer such as a diblock copolymer (corresponding to amphiphilic multiblock copolymer, claim 36a) (pg. 18, lines 3-7 and 20-21). Weitz et al. teach different multiple emulsions (interpreted as a first set of vesicles, second set of vesicles, and third set of vesicles); and that one or more cell types can be contained in a droplet, wherein a single droplet can contain 4 or more species, and emulsions can be formed with low polydisperity so that greater than 99% of the droplets formed contain the same number of species; and that the outer droplet can be sized to contain a specific volume as well as a single cell or a select number of cells (interpreted as different cell types; and first set of vesicles and third set of vesicles; and comprises the same number of polynucleotides, claim 42) (pg. 21, line 30; and pg. 22, lines 1-4 and 11-13; and Figures 2A-G). Weitz et al. teach that a specific shell material can be chosen to dissolve, rupture, or otherwise release its contents under certain conditions, for example, if a polymersome contains a drug, the shell components can be chosen to dissolve under certain physiological conditions such as pH, temperature or osmotic strength, allowing the drug to be selectively released (interpreted as the multiblock polymer is degradable, claim 36a) (pg. 22, lines 16-20). Weitz et al. teach the use of poly(butyl-acrylate), wherein the vesicle membrane is fluid, such that the membrane is comprised of diblock copolymers, such that the polymersomes were subjected to an osmotic shock and the deflation and collapse of the polymersome appears to confirm that there was no remaining surface tension and that virtually all of the organic solvent had evaporated (interpreted as degradable upon application of an osmotic pressure shock; and butyl acrylate, claim 34) (pg. 37, lines 2-18). Weitz et al. teach that the evaporation of the organic solvent caused the amphiphilic block copolymers to self-assemble, forming the polymersomes, such that in these experiments diblock copolymers poly(normal-butyl acrylate)-poly(acrylic acid) (PBA-PAA) were used (corresponding to wherein the multiblock copolymer is amphiphilic; and at least one of the blocks is biodegradable, claims 36a and 37) (pg. 34, lines 27-31), wherein n-butyl acrylate is readily biodegradable as evidenced by OCED SIDS (interpreted as where one block is degradable, claim 36a) (pg. 5, Environment, lines 11-12). Weitz et al. teach that droplets produced by dripping are typically highly monodisperse (interpreted as monodisperse, claim 60) (pg. 13, line 7). Weitz et al. teach that 107 double emulsion droplets can be formed per hour (interpreted as droplets comprising 105 polynucleotides, claim 36) (pg. 34, lines 19-20).
Weitz et al. do not teach cells as recited in instant claim 56 (instant claim 56); or specifically exemplify wherein the cell is an immune cell as recited (instant claim 57).
Regarding claims 56 and 57, Hardy teaches targeted therapeutic delivery systems comprising specifically designed nanocarriers for intracellular therapeutic delivery mediated by acoustic energy for use in vivo or in vitro, wherein nano-carriers comprised substantially of polymersomes are used to treat disease in humans and other species, such as cancer, ophthalmological, pulmonary, urinary or other pathologies, wherein the delivery systems comprise processing a solution comprised or biopolymers or other species and components, with or without targeting moieties, adding the biopolymers and other compounds to a solution containing one or more therapeutic agents, adding one or more contrast agents, and resulting in a targeted delivery system, wherein preferred therapeutics include nucleic acids, proteins, peptides and other therapeutic macromolecules (Abstract). Hardy teaches that polymersomes are formed from synthetic, amphiphilic copolymers with specific levels of acoustic sensitivity, such that the monomeric units can be of a single type (i.e., homogeneous), or a variety of types including for example, polyethylene glycol is a polymer of ethylene oxide (EO), wherein the chain lengths, when covalently attached to a phospholipid, optimize the circulation life of a liposome (i.e., heterogeneous) (paragraph [0291]). Hardy teaches biodegradable block copolymers comprising a cationic polymer and a biodegradable polymer, wherein the biodegradable aliphatic polyester employed as a hydrophobic block can be selected from the group consisting of poly(L-lactide) and poly(D-lactide) (paragraph0381], lines 1-3; and [0319], lines 1-3). Hardy teaches that in some polymersomes, the amphiphilic block copolymer is poly(ethylene oxide)-poly(lactic acid) (paragraph [0314]). Hardy teaches commercially and non-commercially available molecules and macromolecules used as photo-polymerizable monomers and macro-monomers (i.e., macromers) including ethylene glycol-lactic acid copolymers and poly(lactic acid)-b-polyethylene glycol-b-polylactic acid (PLA-b-PEG-b-PLA) (paragraph [0349]). Hardy teaches that specific properties such as cell and protein adhesiveness or non-adhesiveness, mechanical strength and acoustic sensitivity, degradation rate, absence or limited mass transport constraints in polymerized networks can be achieved by selecting appropriate monomers and/or macromers and supplemental molecules during the design of the monomer or its formulation (paragraph [0350]). Hardy teaches drug-carrying vesicles and acoustically disrupting and modifying the permeability of target and possibly other tissues (paragraph [0271], lines 34-38). Hardy teaches that the polymersome additionally comprises a secondary emitter, a cytotoxic agent, a magnetic resonance imaging agent, radiological imaging agent, or a photodynamic therapy (PDT) agent (paragraph [0323]). Hardy teaches that targeting ligands are directed to lymphocytes which can be T-cells or B-cells, such that depending upon the targeting ligand, the composition can be targeted to one or more classes or clones of T-cells, and that to select a class of targeted lymphocytes, a targeting ligand having specific affinity for that class is employed (interpreted as immune cells, and B-cells or T-cells (elected species), claims 56 and 57) (paragraph [0363]). Hardy teaches that the compositions can comprise a single targeting ligand, as well as, two or more different targeting ligands (interpreted as encompassing 105 different polynucleotides) (paragraph [0364], lines 10-12). Hardy et al. teach that “controlled delivery” or “controlled release” refers to the delivery of a substrate by a device that affords control over the rate and duration of the exit of a substance from the device, such as delivery from controlled delivery devices can be modulated by diffusion out of a device, dissociation of chemical bonds, and the like (interpreted as a set of vesicles comprising polynucleotides; and a set of vesicles not comprising a polynucleotide, claim 36) (paragraph [0179]).
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Moreover, it is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of using polymersomes as carriers for intracellular therapeutic delivery as exemplified by Hardy, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the amphiphilic diblock copolymers used to form polymersomes in the method of encapsulating species within a polymersome as disclosed by Weitz et al. to include specially designed nanocarriers comprising prima facie obvious for one of ordinary skill in the art at the time of the invention to encapsulate therapeutic agents as disclosed by Hardy within the biodegradable vesicles including polymersomes that are designed to dissolve or rupture under certain physiological conditions as exemplified by Weitz et al. with a reasonable expectation of success in delivering, penetrating and/or releasing a precise quantity of targeting ligands, therapeutic agents, and/or contrast agents into a target tissue including lymphocytes.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
Applicant’s arguments filed January 11, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Weitz et al. do not teach a library of polynucleotides including more than 105 polynucleotides as recited in claim 36 (Applicant Remarks, pg. 7, third full paragraph, lines 1-4); (b) Hardy does not teach encapsulation of a cell by a polymersome (Applicant Remarks, pg. 7; third full paragraph, lines 6-7); (c) Hardy does not recite a polymersome comprising a cell, but rather the delivery of ligands (Applicant Remarks, pg. 8, first partial paragraph); and (d) Weitz et al. and Hardy et al. do not teach amended claim 36(c), wherein the vesicles comprise (i) a first set and (ii) a second set in a ratio of at least 3:1 (Applicant Remarks, pg. 8; first full paragraph).
Regarding (a), as noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Moreover, is noted that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant’s assertion that Weitz et al. do not teach a library, or a library of polynucleotides including more than 105 polynucleotides as recited in claim 36, is not found persuasive. As an initial matter, the Examiner respectfully notes that a “library” is simply a collection of polynucleotides. Thus, any grouping of compounds and/or molecules constitutes a “library”. Weitz et al. teach a method of packaging a species by suspending a species in a first fluid, flowing the first fluid in a stream surrounded by a second fluid stream, the second fluid being substantially immiscible in the first fluid (interpreted as a first set of vesicles comprising polynucleotides); that 107 double emulsion droplets can be formed per hour (interpreted as producing vesicles encompassing 105 polynucleotides); that droplets can contain species including cells, DNA, RNA, proteins and/or drugs including one or more type of cell, which can be contained in any portion of the droplet (interpreting each cell as inherently comprising 105 polynucleotides); that a droplet can comprise an inner fluid, a first middle fluid, a second middle fluid and an outer liquid (interpreted as multiple portions in each droplet); that a specific number of species or particle can be contained per droplet including 4 or more species, wherein a consistent ratio of size and/or number of outer droplets to inner droplets (or other such ratios) can be produced (interpreting any desired ratio as encompassing all ratios including a ratio of 3:1); that there can be 1000 or more droplets of inner fluid within a droplet of middle fluid (interpreted as each droplet comprising 1000 or more core aqueous droplets comprising 4 or more polynucleotides); that large quantities of polymersomes or colloidosomes can be produces by 1,000 or more devices operated in parallel; and that a select number of cells can be contained in a polymersome (interpreting each cell as comprising 105 polynucleotides). Thus, 107 droplets are formed in one hour, wherein each droplet comprises 1,000 or more droplets of 5 polynucleotides.
Regarding (b), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including that that none of the references has to teach each and every claim limitation. Applicant’s assertion that Hardy does not teach encapsulation of a cell by a polymersome, is not found persuasive. As an initial matter, it is noted that the vesicles of instant claim 36 are not limited to polymersomes. Instead, instant claim 36 recites “a plurality of vesicles comprising a multiblock copolymer”. Weitz et al. teach the formation of vesicles including liposomes, polymersomes and colloidosome; as well as, multiple emulsions including vesicles comprising diblock copolymers (interpreted as vesicles comprising multiblock copolymer). Hardy et al. teach carrier vesicles including drug delivery vesicles comprising diblock copolymers (interpreted a vesicles comprising multiblock copolymer). Thus, the combined references of Weitz et al. and Hardy et al. teach all of the limitations of the claims.
	Regarding (c), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including that that none of the references has to teach each and every claim limitation. Applicant’s assertion that Hardy does not recite a polymersome comprising a cell, but rather the delivery of ligands, is not persuasive. As an initial matter, it is noted that “cells” are recited only in the dependent claims, and are not recited in instant independent claim 36. As noted supra, Weitz et al. teach the encapsulation of one or more cells, and one or more cell types in a diblock copolymer vesicle (interpreted as encompassing all cells). Hardy et al. teach the delivery of therapeutic drugs to cells including immune cells (interpreted as vesicles comprising immune cells). Moreover, there is no indication in the instant claims that the cells as recited in instant claim 39 are encapsulated by the vesicles recited in instant claim 36. Thus, the combined references teach all of the limitations of the claims.
Regarding (d), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. Applicant’s assertion that Weitz et al. and Hardy et al. do not teach amended claim 36(c), wherein the vesicles comprise (i) a first set and (ii) a second set in a ratio of at least 3:1, is Weitz et al. clearly teach that a consistent size and/or number of droplets can be produced, and/or a consistent ratio of size and/or number of outer droplets to inner droplets (or other such ratios) can be produced; and that the ratio of the size of the inner and outer droplets can be predictively controlled (interpreted as the ability to control vesicles ratios including a ratio of 3:1); that multiple emulsions can include an outer fluid, middle fluid, and inner fluid; and that the species present within a droplet can be contained within an inner droplet and/or within an outer droplet (interpreting the inner fluid or outer fluid to comprise a species, while the other two layers do not comprise a species, thus, producing a first set of vesicles comprising polynucleotides and a second set of vesicles not comprising polynucleotides in a ratio of 3:1). Thus, the combined references of Weitz et al. and Hardy et al. teach all of the limitations of the claims.

New Objections/Rejections
Markush Objections
Claim 36 is objected to because of the following informalities:  Claim 36 recites the term “wherein said condition alters a pH, temperature, or osmotic strength of said plurality of vesicles”, such that claim 36 improperly states the intended Markush groups, where the proper format requires use “consisting of” and of use of the conjunction “and” before the final member of the groups. The Examiner suggests amending the claim to recite, for example, “wherein said condition is selected from the group consisting of alters a pH, temperature, and osmotic strength of said plurality of vesicles”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



	Claims 36, 37, 39, 42, 49, 53, 56 and 60 are rejected under 35 U.S.C. 102(a) as being anticipated by Lomas et al. (Advanced Materials, 2007, 19, 4238-4243) as evidenced by Pearson et al. (Macromolecules, 2013, 46, 1400-1407).
Regarding claims 36, 37, 39, 42, 49, 53, 56 and 60, Lomas et al. teach biomimetic polymersomes for gene delivery using pH-sensitive poly(2-(methacryloyloxy)ethyl-phosphorylcholine)-co-poly(2-(diisopropylamino)ethyl methacrylate) (PMPC-PDPA) diblock copolymers, such that the PMPC block is highly biocompatible and non-fouling, while the PDPA block is pH-sensitive, wherein such diblock copolymers form stable vesicles at physiological pH; rapid dissociation of these vesicles occurs at around pH 5-6 to form molecularly dissolved copolymer chains (unimers) (interpreted as pH sensitive multiblock copolymer vesicles; and amphiphilic diblock copolymer, claims 36 and 37) (pg. 4238, col 2, last partial paragraph; and pg. 4239, col 1, first partial paragraph), wherein PMPC-PDPA is an amphiphilic diblock copolymer as evidenced by Pearson et al. (Abstract, lines 1-3). Lomas et al. teach that adjustment of the solution pH allows the formation of PMPC-PDPA diblock copolymer vesicles and the concomitant encapsulation of hydrophilic molecules, thus avoiding the complex kinetics of vesicle self-assembly that an often limit encapsulation efficiency, wherein Figure 1 shows a UV-visible spectra recorded before and after purification, confirmed that around 20% of the initial DNA plasmid is encapsulated within the vesicles (interpreting DNA plasmids as polynucleotides; and DNA, claims 36 and 49) (pg. 4239, col 1, last partial paragraph; and Figure 1). Lomas et al. teach that as the pH is lowered from neutral to acidic, the physically encapsulated DNA within the polymersomes forms a complex with the cationic PMPC-PDPA copolymer, such that these two morphologies secure the protection of DNA regardless of the solution pH; and that within one pH unit, each individual vesicle dissociates to form approximately 105 particles including DNA complexes, free copolymer chains, and salt ions from the aqueous vesicle core (interpreted as more than 105 polynucleotides, claim 36) (pg. 4240, col 2; last partial paragraph, lines 1-8). Lomas et al. teach that internalized materials always experience a reduction in local pH from pH 7.4 to pH 5-6 once inside the organelle, such that the pH drop is sufficient to trigger the transition from DNA-loaded vesicles (Fig, DNA-copolymer complex (Fig. 3f), and the transition is confined within a semi-permeable organelle membrane, such that the sudden increase in particle number corresponds to a large increase in osmotic pressure, which is expected to cause lysis of the lipid membrane and therefore the DNA can escape into the cell cytosol including in a primary human dermal fibroblast (HDF) cells and Chinese hamster ovary (CHO) cells (interpreted as osmotic strength; comprises a cell; endothelial cells; fibroblast; and degrade in a physiological solution, claims 36, 39, 56 and 61) (pg. 4240, col 2; last partial paragraph, lines 16-25; and pg. 4241, col 1; first partial paragraph, lines 1-4). Lomas et al. teach that the GPF plasmid preparation (pEGFP) was used in DNA encapsulation studies, wherein primary human dermal fibroblasts (HDF) were isolated from skin and cultured (interpreted as comprising a cell; DNA; and fibroblast cells, claims 39, 49 and 56) (pg. 4242, col 2, first full paragraph, lines 1-2; and last partial paragraph). Lomas et al. teach that polymersomes encapsulating the GFP plasmid were purified via gel permeating chromatography (GPC) using a size exclusion column containing Sepharose 4B and using PBS at 7.3 to elute the polymersomes, and DNA encapsulation was determined by the UV absorption (interpreted as monodisperse, claim 60) (pg. 4242, col 2; first full paragraph, lines 12-16). Lomas et al. teach that the (pEGFP) DNA construct was added to the solution of EtBr in PBS and the fluorescence was measured, wherein aliquots of the PMPC-PDPA copolymer solution were titrated into ethidium bromide-DNA solution, thereby obtaining copolymer/DNA (w/w) ratios of 0.2:1, 0.4:1, 0.6:1, 0.8:1, 1:1, 2:1, 3:1, 4:1, 5:1 and 10:1 (interpreted as a first set, second set and/or third set of vesicles having the same number of polynucleotides; and a ratio of 3:1; a ratio of at least 4:3; and DNA, claims 36, 42 and 49) (pg. 4243, col 1, first full paragraph). Lomas et al. teach epifluorescence microscopy and transfection, wherein standard 24 well plates were seeded at a density of 3 x 104 cells per well for both CHO and HDF cells, and grown for two days, then transfected to provide polymersomes containing the GFP construct, wherein polymersomes were investigated in transfection assays at 0.5 mg/mL (corresponding to 0.7 g/mL of plasmid DNA) (interpreted as plasmid constructs as 105 polynucleotides, claim 36) (pg. 4243, col 1; last full paragraph, lines 1-9).
Lomas et al. do not specifically exemplify an immune cell as recited in instant claim 57.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

(2)	Claims 36, 37, 39, 42, 49, 53, 56, 57 and 60 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lomas et al. (Advanced Materials, 2007, 19, 4238-4243) in view of Chu et al. (US Patent No. 7776927, issued August 17, 2010; effective filing date March 28, 2008) as evidenced by Pearson et al. (Macromolecules, 2013, 46, 1400-1407); and Shum et al. (Journal of the American Chemical Society, 2008, 130, 9543-9549).
Regarding claims 36, 37, 39, 42, 49, 53, 56 and 60, Lomas et al. teach biomimetic polymersomes for gene delivery using pH-sensitive poly(2-(methacryloyloxy)ethyl-phosphorylcholine)-co-poly(2-(diisopropylamino)ethyl methacrylate) (PMPC-PDPA) diblock copolymers, such that the PMPC block is highly biocompatible and non-fouling, while the PDPA block is pH-sensitive, wherein diblock copolymers form stable vesicles at physiological pH; rapid dissociation of these vesicles occurs at around pH 5-6 to form molecularly dissolved copolymer chains (unimers) (interpreted as pH sensitive multiblock copolymer vesicles; and amphiphilic diblock copolymer, claims 36 and 37) (pg. 4238, col 2, last partial paragraph; and pg. 4239, col 1, first partial paragraph), wherein PMPC-PDPA is an amphiphilic diblock copolymer as evidenced by Pearson et al. (Abstract, lines 1-3). Lomas et al. teach that adjustment of the solution pH allows the formation of PMPC-PDPA diblock copolymer vesicles and the concomitant encapsulation of hydrophilic molecules, thus avoiding the complex kinetics of vesicle self-assembly that an often limit encapsulation efficiency, wherein Figure 1 shows a UV-visible spectra recorded before and after purification, confirmed that around 20% of the initial DNA plasmid is encapsulated within the vesicles (interpreting DNA plasmids as polynucleotides; and DNA, claims 36 and 49) (pg. 4239, col 1, last partial paragraph; and Figure 1). Lomas et al. teach that as the pH is lowered from neutral to acidic, the physically encapsulated DNA within the polymersomes forms a complex with the cationic PMPC-PDPA copolymer, such that these two morphologies secure the protection of DNA regardless of the solution pH; and that within one pH unit, each individual vesicle dissociates to form approximately 105 particles including DNA complexes, free copolymer chains, and salt ions from the aqueous vesicle core (interpreted as more than 105 polynucleotides, claim 36) (pg. 4240, col 2; last partial paragraph, lines 1-8). Lomas et al. teach that internalized materials always experience a reduction in local pH from pH 7.4 to pH 5-6 once inside the organelle, such that the pH drop is sufficient to trigger the transition from DNA-loaded vesicles (Fig, 3e) to DNA-copolymer complex (Fig. 3f), and the transition is confined within a semi-permeable organelle membrane, such that the sudden increase in particle number corresponds to a large increase in osmotic pressure, which is expected to cause lysis of the lipid membrane and therefore the DNA can escape into the cell cytosol including in a primary human dermal fibroblast (HDF) cells and Chinese hamster ovary (CHO) cells (interpreted as osmotic strength; comprises a cell; endothelial cells; fibroblast; and degrade in a physiological solution, claims 36, 39, 56 and 61) (pg. 4240, col 2; last partial paragraph, lines 16-25; and pg. 4241, col 1; first partial paragraph, lines 1-4). Lomas et al. teach that the GPF plasmid preparation (pEGFP) was used in DNA encapsulation studies, wherein primary human dermal fibroblasts (HDF) were isolated from skin and cultured (interpreted as comprising a polymersomes encapsulating the GFP plasmid were purified via gel permeating chromatography (GPC) using a size exclusion column containing Sepharose 4B and using PBS at 7.3 to elute the polymersomes, and DNA encapsulation was determined by the UV absorption (interpreted as monodisperse, claim 60) (pg. 4242, col 2; first full paragraph, lines 12-16). Lomas et al. teach that the (pEGFP) DNA construct was added to the solution of EtBr in PBS and the fluorescence was measured, wherein aliquots of the PMPC-PDPA copolymer solution were titrated into ethidium bromide-DNA solution, thereby obtaining copolymer/DNA (w/w) ratios of 0.2:1, 0.4:1, 0.6:1, 0.8:1, 1:1, 2:1, 3:1, 4:1, 5:1 and 10:1 (interpreted as a first set, second set and/or third set of vesicles having the same number of polynucleotides; and a ratio of 3:1; a ratio of at least 4:3; and DNA, claims 36, 42 and 49) (pg. 4243, col 1, first full paragraph). Lomas et al. teach epifluorescence microscopy and transfection, wherein standard 24 well plates were seeded at a density of 3 x 104 cells per well for both CHO and HDF cells, and grown for two days, then transfected to provide polymersomes containing the GFP construct, wherein polymersomes were investigated in transfection assays at 0.5 mg/mL (corresponding to 0.7 g/mL of plasmid DNA) (interpreted as plasmid constructs as 105 polynucleotides, claim 36) (pg. 4243, col 1; last full paragraph, lines 1-9).
Lomas et al. do not specifically exemplify an immune cell as recited in instant claim 57 (instant claim 57).
Regarding claim 57, Chu et al. teach microfluidic systems for producing multiple emulsions, and methods of making emulsions, wherein multiple emulsions generally describe larger droplets that contain one or more smaller droplets therein which, in some cases, can contain even smaller droplets therein, etc., such that emulsions including multiple emulsions can be formed in certain embodiments with generally precise repeatability, and can be tailored to include any number of inner droplets, in any desired nesting arrangement, within a single outer droplet, wherein one or more droplets can be controllably released from a surrounding droplets (interpreted as any desired droplet arrangement; and degradable, claim 36) (Abstract; and col 1, lines 20-23), wherein it is known that microfluidic systems can be used to produce monodisperse polymersomes from diblock copolymers as Shum et al. (pg. 9544, col 1; and Figure 1). Chu et al. teach that various species can be contained within a fluidic droplet that can be released including cells, particles, pharmaceutical agents, drugs, DNA, RNA, proteins, etc., such that, for example, a fluidic droplet containing a drug within an inner fluid droplet can be chosen to dissolve, rupture, etc. under certain physiological conditions (e.g., pH, temperature, osmotic strength), allowing the drug to be selectively released) (col 19, lines 16-25). Cho et al. teach that the fluidic droplets can contain cells or other entities such as proteins, viruses, macromolecules, particles, etc., such that one or more cells and/or one or more cell types can be contained within a droplet, wherein the inner fluid can be, for example, an aqueous buffer solution; and that a cells can be from any multicellular organism, any part of the organism and can include a cardiac cell, a fibroblast, a keratinocyte, a hepatocyte, a chondrocyte, a muscle cell, a blood cell, a neural cell, an immune cells (e.g., a T-cell, a B-cell, a macrophage, a neutrophil, a basophil, a mast cell, an eosinophil), a stem cell, etc. and/or a Chinese hamster ovary (CHO) cell (interpreted as immune cells; and a T cell, B cell, macrophage, neutrophil, basophil, mast cell or eosinophil, claim 57) (col 11, lines 33-42). 
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Moreover, it is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of producing emulsion droplets or polymersomes from copolymers for the storage, transport, and/or delivery of cells or drugs as exemplified prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the method of producing PMPC-PDPA diblock copolymers that form stable vesicles at physiological pH as disclosed by Lomas et al. to include immune cells such as T-cells, B-cells, macrophages, neutrophils, basophils, mast cells, and eosinophils; DNA and/or drugs as taught by Chu et al. with a reasonable expectation of success in encapsulating cell including immune cells in pH-sensitive vesicles having a longer circulation time and/or that can be rapidly dissociated; and/or in creating biodegradable vesicles for the storage, transport and/or delivery of cells including immune cells including within a fluidic network. Moreover, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the microfluidic method of producing multiple emulsion droplets as exemplified by Chu et al. to include amphiphilic block copolymers including block polymers PMPC and PDPA for the production of polymersomes and/or the concomitant encapsulation, transportation, delivery and/or release of hydrophilic molecules including immune cells.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Conclusion
Claims 36, 37, 39, 42, 49, 53, 56, 57 and 60 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M BUNKER whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 



/AMY M BUNKER/
Primary Examiner, Art Unit 1639